Order entered September 21, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00299-CR

              VERONICA GONZALEZ SNOWBALL, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 354th District Court
                             Hunt County, Texas
                       Trial Court Cause No. 32376CR

                                      ORDER

      Before the Court is appellant’s September 16, 2021 letter which we shall

treat as a motion to access the appellate record. We GRANT appellant’s motion

and ORDER appellate counsel Peter I. Morgan to send appellant paper copies of

the clerk’s and reporter’s records (with the exception of any CDs or DVDs which

are not allowed by regulations of the Texas Department of Criminal Justice) and to

provide this Court, within TWENTY DAYS of the date of this order, with written

verification that the record has been sent to appellant.
      Appellant’s pro se response is due by December 15, 2021.

      We DIRECT the Clerk to send copies of this order, by electronic

transmission, to the Honorable Keli Aiken, 354th Judicial District Court; Peter I.

Morgan; and the Hunt County District Attorney’s Office.

      We DIRECT the Clerk to send a copy of this order, by first-class mail, to

Veronica Gonzalez Snowball, TDCJ No. 02348014, Woodman State Jail, 1210

Coryell City Road, Gatesville, TX 76528.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE